UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Holdings (21.3% of Net Assets on 4-30-14) Yara International ASA 2.7% GlaxoSmithKline PLC 1.9% Muenchener Rueckversicherungs AG 2.6% Centrica PLC 1.9% BASF SE 2.3% Imperial Tobacco Group PLC 1.9% Vinci SA 2.2% National Grid PLC 1.9% Total SA 2.1% Swisscom AG 1.8% Sector Composition Utilities 18.0% Health Care 7.1% Consumer Staples 15.5% Energy 7.0% Telecommunication Services 14.3% Consumer Discretionary 6.5% Financials 9.8% Information Technology 3.1% Industrials 8.0% Short-Term Investments & Other 2.8% Materials 7.9% Top 10 Countries (94.5% of Net Assets on 4-30-14) United States 38.4% Canada 4.1% United Kingdom 18.1% Switzerland 4.1% Germany 9.3% Australia 3.2% France 8.7% Netherlands 2.2% Norway 4.7% Italy 1.7% 1 As a percentage of net assets on 4-30-14. 2 Cash and cash equivalents not included. 3 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Global Shareholder Yield Fund | Semiannual report Fund’s investments As of 4-30-14 (unaudited) Shares Value Common Stocks 96.4% (Cost $114,378,527) Australia 3.2% BHP Billiton, Ltd. 19,850 699,049 Commonwealth Bank of Australia 9,162 673,965 Telstra Corp., Ltd. 317,600 1,544,205 Westpac Banking Corp. 32,000 1,048,144 Belgium 1.1% Anheuser-Busch InBev NV 12,900 1,406,046 Canada 4.1% BCE, Inc. 50,000 2,226,176 Potash Corp. of Saskatchewan, Inc. 26,800 969,088 Rogers Communications, Inc., Class B 19,100 758,563 Shaw Communications, Inc., Class B 50,500 1,223,279 France 8.7% Electricite de France SA 46,200 1,774,122 Sanofi 8,950 965,883 SCOR SE 41,400 1,514,940 Total SA 36,100 2,582,744 Vinci SA 35,900 2,710,677 Vivendi SA 48,380 1,299,813 Germany 9.3% Allianz SE 5,400 939,761 BASF SE 24,830 2,880,422 Daimler AG 18,700 1,740,954 Deutsche Post AG 18,000 679,193 Deutsche Telekom AG 124,840 2,097,444 Muenchener Rueckversicherungs AG 14,300 3,305,572 Italy 1.7% Terna Rete Elettrica Nazionale SpA 390,500 2,115,606 Netherlands 2.2% Royal Dutch Shell PLC, ADR (C) 25,280 1,990,547 Wolters Kluwer NV 25,560 712,508 Norway 4.7% Orkla ASA 160,200 1,324,948 Statoil ASA 39,300 1,198,076 Yara International ASA 72,400 3,422,453 See notes to financial statements Semiannual report | Tax-Advantaged Global Shareholder Yield Fund 7 Shares Value Philippines 0.6% Philippine Long Distance Telephone Company, ADR (C) 11,100 715,950 Sweden 1.0% Svenska Handelsbanken AB, Class A 25,400 1,277,618 Switzerland 4.1% Nestle SA 9,400 726,472 Novartis AG 13,500 1,173,589 Roche Holding AG 3,000 880,038 Swisscom AG 3,800 2,311,841 United Kingdom 18.1% AstraZeneca PLC, ADR (C) 10,253 810,500 BAE Systems PLC 297,300 2,011,374 British American Tobacco PLC 24,200 1,397,427 Centrica PLC 428,900 2,391,991 Compass Group PLC 43,400 691,316 Diageo PLC, ADR 4,500 552,510 GlaxoSmithKline PLC 86,600 2,392,804 Imperial Tobacco Group PLC 54,600 2,359,505 National Grid PLC 164,300 2,335,236 Pearson PLC 54,600 1,023,857 Severn Trent PLC 24,300 757,467 SSE PLC 53,500 1,379,578 Unilever PLC 20,870 933,579 United Utilities Group PLC 130,000 1,748,632 Vodafone Group PLC 316,472 1,201,520 WM Morrison Supermarkets PLC 181,700 616,811 United States 37.6% AbbVie, Inc. (C) 17,200 895,776 Altria Group, Inc. 56,100 2,250,171 Ameren Corp. (C) 33,300 1,375,623 Apple, Inc. 1,500 885,135 Arthur J. Gallagher & Company (C) 14,900 670,798 AT&T, Inc. (C) 55,600 1,984,920 Automatic Data Processing, Inc. (C) 9,300 725,028 CenturyLink, Inc. 48,700 1,700,117 CME Group, Inc. (C) 12,160 855,942 ConocoPhillips (C) 15,800 1,174,098 Deere & Company 7,200 672,048 Diamond Offshore Drilling, Inc. (C) 32,800 1,791,208 Dominion Resources, Inc. (C) 9,800 710,892 Duke Energy Corp. (C) 26,850 2,000,057 E.I. du Pont de Nemours & Company 10,950 737,154 Emerson Electric Company 10,600 722,708 Integrys Energy Group, Inc. (C) 12,600 772,128 Johnson & Johnson 7,300 739,417 Kimberly-Clark Corp. (C) 8,900 999,025 KLA–Tencor Corp. (C) 10,300 659,097 Lockheed Martin Corp. (C) 9,400 1,542,916 8 Tax-Advantaged Global Shareholder Yield Fund | Semiannual report See notes to financial statements Shares Value United States (continued) Lorillard, Inc. (C) 38,050 $2,260,931 Mattel, Inc. (C) 28,840 1,130,961 McDonald’s Corp. 7,800 790,764 Merck & Company, Inc. (C) 16,500 966,240 Microchip Technology, Inc. (C) 17,900 850,966 Microsoft Corp. (C) 19,500 787,800 PepsiCo, Inc. (C) 7,400 635,586 Philip Morris International, Inc. 14,500 1,238,735 PPL Corp. (C) 57,400 1,913,716 R.R. Donnelley & Sons Company (C) 53,200 936,320 Regal Entertainment Group, Class A (C) 45,800 861,040 Reynolds American, Inc. (C) 34,790 1,963,200 TECO Energy, Inc. (C) 81,000 1,454,760 The Coca-Cola Company 17,400 709,746 The Dow Chemical Company (C) 23,200 1,157,680 The Southern Company (C) 39,980 1,832,283 Verizon Communications, Inc. 15,259 716,725 Verizon Communications, Inc. (C) 28,980 1,354,235 Waste Management, Inc. (C) 15,700 697,865 Wells Fargo & Company 19,400 963,016 Preferred Securities 0.8% (Cost $854,267) United States 0.8% MetLife, Inc., Series B, 6.500% (C) 38,600 981,212 Yield (%) Shares Value Short-Term Investments 3.1% (Cost $3,920,511) Money Market Funds 1.5% State Street Institutional Treasury Money Market Fund 0.0000 (Y) 1,919,511 1,919,511 Par value Value Repurchase Agreement 1.6% Repurchase Agreement with State Street Corp. dated 4-30-14 at 0.000% to be repurchased at $2,001,000 on 5-1-14, collateralized by $2,060,000 U.S. Treasury Notes, 1.375% due 12-31-18 (valued at $2,044,550, including interest) $2,001,000 2,001,000 Total investments (Cost $119,153,305) † 100.3% Other assets and liabilities, net (0.3%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. See notes to financial statements Semiannual report | Tax-Advantaged Global Shareholder Yield Fund 9 Notes to Schedule of Investments ADR American Depositary Receipts (C) A portion of this security is segregated as collateral for options. Total collateral value of 4-30-14 was (Y) The rate shown is the annualized seven-day yield as of 4-30-14. † At 4-30-14, the aggregate cost of investment securities for federal income tax purposes was $119,842,270.
